 

Exhibit 10.2
PURCHASE AGREEMENT
October 22, 2010
 
Banc of America Securities LLC
Deutsche Bank Securities Inc.
     As Representatives of the Initial Purchasers
c/o Banc of America Securities LLC
One Bryant Park
New York, New York 10036
 
Ladies and Gentlemen:
Introductory. Prestige Brands, Inc. (the “Company”), a Delaware corporation and
a direct wholly-owned subsidiary of Prestige Brands Holdings, Inc. (“Parent”),
proposes to issue and sell to the several Initial Purchasers named in Schedule A
(each an “Initial Purchaser” and together, the “Initial Purchasers”), acting
severally and not jointly, the respective amounts set forth in such Schedule A
of $100,000,000 aggregate principal amount of the Company's 8.25% Senior Notes
due 2018 (the “Notes”). Banc of America Securities LLC and Deutsche Bank
Securities Inc. have agreed to act as the representatives of the several Initial
Purchasers (in such capacity, the “Representatives”) in connection with the
offering and sale of the Notes.
The Securities (as defined below) will be issued pursuant to an indenture dated
as of March 24, 2010 (the “Base Indenture”), among the Company, the Guarantors
(as defined below) and U.S. Bank National Association, as trustee (the
“Trustee”), as supplemented by a supplemental indenture to be dated as of
November 1, 2010 (the “Supplemental Indenture” and collectively with the Base
Indenture, the “Indenture”), among the Company, the Guarantors and the Trustee,
relating to the issuance of the Notes. Notes will be issued only in book-entry
form in the name of Cede & Co., as nominee of The Depository Trust Company (the
“Depositary”) pursuant to a letter of representations dated April 6, 2004 (the
“DTC Agreement”), among the Company, the Trustee and the Depositary.
The Company has previously issued $150,000,000 in aggregate principal amount of
its 8.25% Senior Notes due 2018 under the Base Indenture (the “Existing Notes”).
The Notes constitute “Additional Notes” (as such term is defined in the Base
Indenture).
The holders of the Notes will be entitled to the benefits of a registration
rights agreement to be dated as of November 1, 2010 (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors will agree to file with the
Commission (as defined below), under the circumstances set forth therein, (i) a
registration statement under the Securities Act (as defined below) relating to
another series of debt securities of the Company with terms substantially
identical to the Notes (the “Exchange Notes”) to be offered in exchange for the
Notes (the “Exchange Offer”) and (ii) a shelf registration statement pursuant to
Rule 415 of the Securities Act relating to the resale by certain holders of the
Notes, and in each case, to use its commercially reasonable efforts to cause
such registration statements to be declared effective. All references herein to
the Exchange Notes and the Exchange Offer are only applicable if the Company and
the Guarantors are in fact required to consummate the Exchange Offer pursuant to
the terms of the Registration Rights Agreement.

 

--------------------------------------------------------------------------------

 

 
The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) Parent and the subsidiary guarantors listed on the signature
pages hereof as “Guarantors” and (ii) any subsidiary of the Company formed or
acquired after the Closing Date that executes an additional guarantee in
accordance with the terms of the Indenture, and their respective successors and
assigns (the entities described in clauses (i) and (ii), collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities;” and the Exchange Notes and the Guarantees attached thereto are
herein collectively referred to as the “Exchange Securities.”
The Company is currently party to that certain senior secured credit agreement,
dated as of March 24, 2010 (the “Existing Credit Agreement”), among the Company
as borrower thereunder, Banc of America Securities LLC as joint-lead arranger
and joint book-running manager, Bank of America, N.A. as administrative agent,
Deutsche Bank Securities Inc. as joint-lead arranger, joint book-running manager
and syndication agent, and the lenders and guarantors party thereto.
Concurrently with the issuance of the Notes, an incremental term loan will be
issued under the Existing Credit Agreement pursuant to an Increase Joinder,
dated as of November 1, 2010 (the “Increase Joinder”), among the Company as
borrower thereunder, Parent, the Guarantors, the increase lenders party thereto,
Bank of America, N.A. as administrative agent for the lenders and the issuers
and collateral agent for the secured parties, Deutsche Bank Securities Inc. as
syndication agent, and the Banc of America Securities LLC and Deutsche Bank
Securities Inc. as joint-lead arrangers. The proceeds from the sale of the
Notes, together with new borrowings under the Increase Joinder will be used to
finance the acquisition of all of the capital stock of Blacksmith Brands
Holdings, Inc., a Delaware corporation (“Blacksmith”), by the Company pursuant
to a Stock Purchase Agreement (the “Stock Purchase Agreement”) dated as of
September 14, 2010, among the Company, Blacksmith and the stockholders of
Blacksmith, and to pay related fees and expenses.
Blacksmith and Blacksmith Brands, Inc., its wholly-owned subsidiary, shall
become Guarantors under the Supplemental Indenture and shall each become a party
to this Agreement on the Closing Date pursuant to a joinder agreement (the
“Joinder Agreement”) dated as of the Closing Date substantially in the form of
the joinder agreement attached as Annex II hereto. The representations,
warranties and agreements of Blacksmith shall not become effective until the
Closing Date, at which time such representations, warranties and agreements
shall become effective as of the date hereof and the Closing Date pursuant to
the terms of the Joinder Agreement.
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time at which sales
of the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”).

 

--------------------------------------------------------------------------------

 

 
The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated October 22, 2010 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated October 22, 2010 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement,
including those documents incorporated by reference therein, are herein referred
to as the “Pricing Disclosure Package.” Promptly after this Agreement is
executed and delivered, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum dated the date hereof (the “Final Offering
Memorandum”).
All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.
The Company hereby confirms its agreements with the Initial Purchasers as
follows:
SECTION 1.Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(provided that, prior to the Closing Date and solely for the purposes of this
Section 1, references to “Guarantors” or “subsidiaries” below shall include
Blacksmith; provided further that, solely with respect to representations and
warranties made prior to the Closing Date with respect to Blacksmith, such
representations and warranties are made to the knowledge of the Company)
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):
(a)No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).
(b)No Integration of Offerings or General Solicitation. None of the Company, its
affiliates (as such term is defined in Rule 501 under the Securities Act,
hereinafter an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates, or any person acting on
its or any of their behalf

 

--------------------------------------------------------------------------------

 

(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act. With
respect to those Securities sold in reliance upon Regulation S, (i) none of the
Company, its Affiliates or any person acting on its or their behalf (other than
the Initial Purchasers, as to whom the Company makes no representation or
warranty) has engaged or will engage in any directed selling efforts within the
meaning of Regulation S and (ii) each of the Company and its Affiliates and any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company makes no representation or warranty) has complied and will
comply with the offering restrictions set forth in Regulation S.
(c)Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.
(d)The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains or represents an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representatives expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be. The
Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A. The Company has not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers'
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package
and the Final Offering Memorandum.
(e)Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than (i)
the Pricing Disclosure Package, (ii) the Final Offering Memorandum and (iii) any
electronic road show or other written communications, in each case used in
accordance with Section 3(a). Each such communication by the Company or its
agents and representatives pursuant to clause (iii) of the preceding sentence
(each, a “Company Additional Written Communication”), when taken together with
the Pricing Disclosure Package, did not as of the Time of Sale, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that this representation, warranty and agreement shall not apply to
statements in or omissions from each such Company Additional Written
Communication made in reliance upon and in conformity with information furnished
to the Company in writing by any Initial Purchaser through the Representatives
expressly for use in any Company Additional Written Communication.
(f)Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the

 

--------------------------------------------------------------------------------

 

Commission (collectively, the “Incorporated Documents”) complied and will comply
in all material respects with the requirements of the Exchange Act. Each such
Incorporated Document, when taken together with the Pricing Disclosure Package,
did not as of the Time of Sale, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
(g)The Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and each Guarantor.
(h)The Registration Rights Agreement and DTC Agreement. The Registration Rights
Agreement has been duly authorized and, on the Closing Date, will have been duly
executed and delivered by, and will constitute a valid and binding agreement of,
the Company and each Guarantor, enforceable in accordance with its terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and except
as rights to indemnification may be limited by applicable law. The DTC Agreement
has been duly authorized and, on the Closing Date, will have been duly executed
and delivered by, and will constitute a valid and binding agreement of, the
Company, enforceable in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles.
(i)Authorization of the Notes, the Guarantees and the Exchange Notes. The Notes
to be purchased by the Initial Purchasers from the Company will on the Closing
Date be in the form contemplated by the Indenture, have been duly authorized for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture. The Exchange Notes have been duly and
validly authorized for issuance by the Company, and when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or affecting
enforcement of the rights and remedies of creditors or by general principles of
equity and will be entitled to the benefits of the Indenture. The Guarantees of
the Notes on the Closing Date and the Guarantees of the Exchange Notes when
issued will be in the respective forms contemplated by the Indenture and have
been duly authorized for issuance pursuant to this Agreement and the Indenture;
the Guarantees of the Notes, at the Closing Date, will have been duly executed
by each of the Guarantors and, when the Notes have been authenticated in the
manner provided for in the Indenture and issued and delivered against payment of
the purchase price therefor, the Guarantees of the Notes will constitute valid
and binding agreements of the Guarantors; and, when the Exchange Notes have been
authenticated in the manner provided for in the Indenture and issued and
delivered in accordance with the Registration Rights Agreement, the Guarantees
of the Exchange Notes will constitute valid and binding agreements of the
Guarantors, in each case, enforceable in accordance with their terms, except as
the enforcement

 

--------------------------------------------------------------------------------

 

thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles and will be entitled to the benefits of the
Indenture.
(j)Authorization of the Supplemental Indenture. The Supplemental Indenture has
been duly authorized by the Company and each Guarantor and, at the Closing Date,
will have been duly executed and delivered by the Company and each Guarantor and
the Base Indenture as supplemented by the Supplemental Indenture will constitute
a valid and binding agreement of the Company and each Guarantor, enforceable
against the Company and each Guarantor in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.
(k)The Joinder Agreement. On the Closing Date, the Joinder Agreement will have
been duly authorized, executed and delivered by Blacksmith and will constitute a
valid and legally binding obligation of Blacksmith, enforceable against
Blacksmith in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.
(l)Description of the Securities and the Indenture. The descriptions of the
Securities, the Exchange Securities, the Indenture and the Registration Rights
Agreement contained in the Offering Memorandum conform in all material respects
to the terms of the Securities, the Exchange Securities and the Indenture.
(m)No Material Adverse Effect. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto): (i) there has been no
material adverse effect, or any development that could reasonably be expected to
result in a material adverse effect, on the condition (financial or otherwise),
prospects, earnings, business or properties of Parent and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business (a “Material Adverse Effect”); (ii) the Company and its
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of capital stock or repurchase or redemption by the Company or any of
its subsidiaries of any class of capital stock.
(n)Independent Accountants of the Parent. PricewaterhouseCoopers LLP, which
expressed its opinion with respect to certain of the financial statements (which
term as used in this Agreement includes the related notes thereto) and
supporting schedules of the Parent included or incorporated by reference in the
Offering Memorandum, is an independent registered public accounting firm within
the meaning of the Securities Act, the Exchange Act and the rules of the Public
Company Accounting Oversight Board, and any non-audit services provided by
PricewaterhouseCoopers LLP to the Company or any of the Guarantors have been
approved by the Audit Committee of the Board of Directors of the Parent. The
Company has no reason to believe that Ernst & Young LLP, who certified the
financial statements and supporting schedules included in the Offering
Memorandum with respect to Blacksmith were not, with respect to such financial
 

 

--------------------------------------------------------------------------------

 

statements and supporting schedules, independent public accountants with respect
to Blacksmith as required by the Securities Act, the Exchange Act and the Public
Accounting Oversight Board.
(o)Preparation of the Financial Statements. Each of (i) the audited financial
statements (including the notes thereto) of the Parent and (ii) the audited
financial statements (including the notes thereto) of Blacksmith and its
consolidated subsidiaries included or incorporated by reference in the Offering
Memorandum present fairly in all material respects the financial position,
results of operations and cash flows of the Parent and Blacksmith and their
consolidated subsidiaries, respectively, as of and at the dates and for the
periods indicated. Such financial statements have been prepared in conformity
with generally accepted accounting principles as applied in the United States
applied on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The financial data set forth in
the Offering Memorandum under the captions “Summary-Summary Historical
Consolidated Financial Data of Prestige Brands Holdings, Inc.” and
“Summary-Summary Historical Consolidated Financial Data of Blacksmith Brands
Holdings, Inc.” fairly present the information set forth therein on a basis
consistent with that of the applicable audited financial statements contained or
incorporated by reference in the Offering Memorandum. The statistical and
market-related data and forward-looking statements included or incorporated by
reference in the Offering Memorandum are based on or derived from sources that
Parent, the Company and their subsidiaries believe to be reliable and accurate
in all material respects and represent their good faith estimates that are made
on the basis of data derived from such sources.
(p)Incorporation and Good Standing of the Company, the Guarantors and each of
their Subsidiaries. Each of the Company, the Guarantors and their respective
subsidiaries has been duly incorporated or formed, as applicable, and is validly
existing as a corporation, limited partnership or limited liability company, as
applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable, and has corporate, partnership or
limited liability company, as applicable, power and authority to own, lease and
operate its properties and to conduct its business as described in the Offering
Memorandum and, in the case of the Company and the Guarantors, to enter into and
perform its obligations under each of this Agreement, the Registration Rights
Agreement, the DTC Agreement, the Securities, the Exchange Securities and the
Indenture. Each of the Company, the Guarantors and their respective subsidiaries
is duly qualified as a foreign corporation, limited partnership or limited
liability company, as applicable, to transact business and is in good standing
or equivalent status in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing (i) would not reasonably be expected to have a
material adverse effect on the performance of this Agreement, the Registration
Rights Agreement, the DTC Agreement, the Securities, the Exchange Securities and
the Indenture, or the consummation of any of the transactions contemplated
hereby or thereby or (ii) would not, individually or in the aggregate, result in
a Material Adverse Effect. All the outstanding shares of capital stock or
limited liability company interests of each of the Company, the Guarantors and
each of their respective subsidiaries have been duly authorized and validly
issued and are fully paid and nonassessable and, except as otherwise set forth
in the Offering Memorandum, all outstanding shares of capital stock or limited
liability company interests of each subsidiary are owned by Parent either
directly or through wholly owned subsidiaries free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim. Parent does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21 to the Parent's Annual Report
on Form 10-K for the fiscal year ended March 31, 2010.

 

--------------------------------------------------------------------------------

 

 
(q)Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company, the Guarantors nor any of their
respective subsidiaries is (i) in violation of its charter, bylaws or other
constitutive document; (ii) in default (or, with the giving of notice or lapse
of time, would be in default) (“Default”) under any indenture, mortgage, loan or
credit agreement, note, contract, franchise, lease or other instrument to which
the Company, any Guarantor or any of their respective subsidiaries is a party or
by which it or any of them may be bound (including without limitation, the
Increase Joinder and the Base Indenture or to which any of the property or
assets of the Company, any Guarantor or any of their respective subsidiaries is
subject (each, an “Existing Instrument”)); or (iii) in violation under any
statute, law, rule, regulation, judgment, order or decree applicable to the
Company, any Guarantor or any of their respective subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company, any Guarantor or any such
subsidiary or any of its properties, as applicable, except, in the case of
clauses (ii) and (iii) above where such violation or Default, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The Company's and each Guarantor's execution, delivery
and performance of this Agreement, the Registration Rights Agreement, the DTC
Agreement, the Supplemental Indenture, the Increase Joinder, the issuance and
delivery of the Securities and the Exchange Securities, the consummation of any
other of the transactions contemplated hereby and thereby and by the Offering
Memorandum, and the performance by the Company or any Guarantor of its
obligations hereunder or thereunder (x) have been duly authorized by all
necessary corporate action and will not result in any violation of the
provisions of the charter, bylaws or other constitutive document of the Company,
any Guarantor or any of their respective subsidiaries, (y) will not conflict
with or constitute a breach of, or Default or a Debt Repayment Triggering Event
(as defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company, any Guarantor
or any of their respective subsidiaries pursuant to, or require the consent of
any other party to, any Existing Instrument and (z) will not result in the
violation of any statute, law, rule, regulation, judgment, order or decree
applicable to the Company, any Guarantor or any of their respective subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company, any
Guarantor or any of their respective subsidiaries or any of its or their
properties, as applicable, except, in the case of clauses (y) and (z) above,
where such conflicts, breaches, Defaults, Debt Repayment Triggering Events,
liens, charges or encumbrances, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. No consent,
approval, authorization or other order of, or registration or filing with, any
court or other governmental or regulatory authority or agency is required for
the Company's execution, delivery and performance of this Agreement, the
Registration Rights Agreement, the DTC Agreement or the Indenture, or the
issuance and delivery of the Securities or the Exchange Securities, or
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum, except such as have been obtained or made by the Company
and are in full force and effect under the Securities Act, applicable securities
laws of the several states of the United States or provinces of Canada and
except such as may be required by the securities laws of the several states of
the United States or provinces of Canada with respect to the Company's
obligations under the Registration Rights Agreement. As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder's behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Parent or any of its subsidiaries.

 

--------------------------------------------------------------------------------

 

(r)No Material Actions or Proceedings. No action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company, any Guarantor or any of their respective subsidiaries or
properties is pending or, to the knowledge of Parent and the Company, threatened
that would reasonably be expected to have a Material Adverse Effect, except as
set forth in or contemplated in the Offering Memorandum (exclusive of any
amendment or supplement thereto).
(s)Intellectual Property Rights. Parent and its subsidiaries own, possess,
license or otherwise have the right to use, all patents, trademarks, service
marks, trade names, copyrights, Internet domain names (in each case including
all registrations and applications to register same), inventions, trade secrets,
technology, know-how and other intellectual property necessary for the conduct
of Parent's and its subsidiaries' business as now conducted and as currently
proposed to be conducted (collectively, the “Intellectual Property”), except
where the failure to own, possess, license or have the right to so use would not
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the Offering Memorandum, and except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) Parent
or one of its subsidiaries owns, or has the right to use, all the Intellectual
Property free and clear in all material respects of all adverse claims, liens or
other encumbrances; (ii) to the knowledge of Parent and the Company, there is no
material infringement by third parties of any such Intellectual Property;
(iii) there is no pending or, to the knowledge of Parent and the Company,
threatened action, suit, proceeding or claim by any third party challenging
Parent's or its subsidiaries' rights in or to any such Intellectual Property,
and the Company is unaware of any facts that would form a reasonable basis for
any such claim; (iv) there is no pending or, to the knowledge of Parent and the
Company, threatened action, suit, proceeding or claim by any third party
challenging the validity or scope of any such Intellectual Property, and the
Company is unaware of any facts that would form a reasonable basis for any such
claim; and (v) there is no pending or, to the knowledge of Parent and the
Company, threatened action, suit, proceeding or claim by others that Parent or
any subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other intellectual property rights of any third party, and the
Company is unaware of any fact that would form a reasonable basis for any such
claim.
(t)All Necessary Permits, etc. Each of the Company, the Guarantors and their
respective subsidiaries possess all licenses, certificates, permits and other
authorizations issued by the appropriate U.S. federal, state or non-U.S.
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such licenses, certificates, permits or other
authorizations would not reasonably be expected to have a Material Adverse
Effect, and neither the Company, the Guarantors nor any of their respective
subsidiaries have received any notice of proceedings relating to the revocation
or modification of any such license, certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to have a Material Adverse Effect, except
as discussed in the Offering Memorandum (exclusive of any amendment or
supplement thereto).
(u)Title to Properties. Each of the Company, the Guarantors and their respective
subsidiaries owns or leases all such properties as are necessary to the conduct
of their respective operations as presently conducted, except where the failure
to own or lease a property or properties would not reasonably be expected to
have a Material Adverse Effect.
(v)Tax Law Compliance. Each of the Company, the Guarantors and each of their
subsidiaries has filed all non-U.S., U.S. federal, state and local tax returns
that are required to be filed
 

 

--------------------------------------------------------------------------------

 

or has requested extensions thereof (except in any case in which the failure so
to file would not have a Material Adverse Effect and except as set forth in or
contemplated in the Offering Memorandum (exclusive of any amendment or
supplement thereto)) and has paid all taxes required to be paid by it and any
other assessment, fine or penalty levied against it, to the extent that any of
the foregoing is due and payable, except for any such assessment, fine or
penalty that is currently being contested in good faith or the non-payment of
which would not reasonably be expected to have a Material Adverse Effect and
except as set forth in or contemplated in the Offering Memorandum (exclusive of
any amendment or supplement thereto).
(w)Company and Guarantors Not an “Investment Company.” The Company has been
advised of the rules and requirements under the Investment Company Act of 1940,
as amended (the “Investment Company Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder). Neither the
Company nor any Guarantor is, or after receipt of payment for the Securities
will be, an “investment company” within the meaning of the Investment Company
Act and will conduct its business in a manner so that it will not become subject
to the Investment Company Act.
(x)Insurance. Each of the Company, the Guarantors and their subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which they are engaged.
(y)No Price Stabilization or Manipulation. None of the Company or any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result, in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
(z)Solvency. Each of the Company and the Guarantors is, and immediately after
the Closing Date will be, Solvent. As used herein, the term “Solvent” means,
with respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.
(aa)    Compliance with Sarbanes-Oxley. Parent and its subsidiaries and their
respective officers and directors are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).
(bb)    Parent's Accounting System. Parent and its subsidiaries, on a
consolidated basis, maintain a system of internal controls over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that is in compliance with the Exchange Act and is designed to provide
reasonable assurances that: (i) transactions are executed in accordance with
management's general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles as applied in the United States and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Parent's independent registered public accounting firm and the
Audit

 

--------------------------------------------------------------------------------

 

Committee of the Board of Directors of Parent have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal control over financial reporting which could adversely affect Parent's
ability to record, process, summarize, and report financial data; and (ii) any
fraud, whether or not material, that involves management or other employees who
have a role in Parent's internal control over financial reporting; and since the
date of the most recent evaluation of such internal control, there have been no
significant changes in internal control or in other factors that could
significantly affect internal control, including any corrective actions with
regard to significant deficiencies and material weaknesses.
(cc)    Disclosure Controls and Procedures. Parent has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15e and
15d-15 under the Exchange Act) that are designed to ensure that material
information relating to Parent and its subsidiaries is made known to the chief
executive officer and chief financial officer of Parent by others within Parent
or any of its subsidiaries, and such disclosure controls and procedures are
reasonably effective to perform the functions for which they were established
subject to the limitations of any such control system.
(dd)    Regulations T, U, X. Neither the Company nor any Guarantor nor any of
their respective subsidiaries nor any agent thereof acting on their behalf has
taken, and none of them will take, any action that might cause this Agreement or
the issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.
(ee)    Compliance with and Liability under Environmental Laws. Except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect: (i) each of Parent and its subsidiaries and their
respective operations and facilities, and to the knowledge of Responsible
Officers (defined below) of the Parent and the Company the operations, real
property and other assets of the persons providing manufacturing, warehousing
and/or distribution services to Parent and each of its Subsidiaries (in each
case solely to the extent related to the performance of such services) (“Service
Contractors”), and their respective operations and facilities, are in compliance
with, and not subject to any known liabilities under, applicable Environmental
Laws, which compliance includes, without limitation, having obtained and being
in compliance with any permits, licenses or other governmental authorizations or
approvals, and having made all filings and provided all financial assurances and
notices, required for the ownership and operation of their respective
businesses, properties and facilities under applicable Environmental Laws, and
compliance with the terms and conditions thereof; (ii) neither Parent nor any of
its subsidiaries has received any written communication, whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
Parent or any of its subsidiaries is in violation of any Environmental Law;
(iii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which Parent has
received written notice, and no written notice by any person or entity alleging
actual or potential liability on the part of Parent or any of its subsidiaries
based on or pursuant to any Environmental Law pending or, to the knowledge of
Parent and the Company, threatened against Parent or any of its subsidiaries or
any person or entity whose liability under or pursuant to any Environmental Law
Parent or any of its subsidiaries has retained or assumed either contractually
or by operation of law; (iv) neither Parent nor any of its subsidiaries is
conducting or paying for, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any site or
facility, nor is any of them subject or a party to any order, judgment, decree,
contract or agreement which imposes any obligation or liability under any
Environmental Law; (v) no lien, charge, encumbrance or restriction has been
 

 

--------------------------------------------------------------------------------

 

recorded pursuant to any Environmental Law with respect to any assets, facility
or property owned, operated or leased by Parent or any of its subsidiaries; and
(vi) there are no past or present actions, activities, circumstances, conditions
or occurrences, including, without limitation, the Release or threatened Release
of any Material of Environmental Concern or distribution of any product,, that
could reasonably be expected to result in a violation of or liability under any
Environmental Law on the part of Parent or any of its subsidiaries, or to the
knowledge of the Responsible Officers of the Parent and the Company on the part
of any Service Contractor, including without limitation, any such liability
which Parent or any of its subsidiaries has retained or assumed either
contractually or by operation of law.
For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental Concern.
“Materials of Environmental Concern” means any substance, material, pollutant,
contaminant, chemical, waste, compound, or constituent, in any form, including
without limitation, petroleum and petroleum products, and pesticides, subject to
regulation or which can give rise to liability under any Environmental Law.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility. For
purposes of this Section 1(ff) only, “Responsible Officer” means, with respect
to any person, any of the principal executive officers, managing members or
general partners of such person but, in any event, with respect to financial
matters, the chief financial officer of such person.
(ff)    ERISA Compliance. Parent and its subsidiaries and any “employee benefit
plan” (as defined under the Employee Retirement Income Security Act of 1974 (as
amended, “ERISA,” which term, as used herein, includes the regulations and
published interpretations thereunder) established or maintained by Parent, its
subsidiaries or their ERISA Affiliates (as defined below) are in compliance in
all material respects with ERISA and, to the knowledge of Parent and the
Company, each “multiemployer plan” (as defined in Section 4001 of ERISA)) to
which Parent, its subsidiaries or an ERISA Affiliate contributes (a
“Multiemployer Plan”) is in compliance in all material respects with ERISA.
“ERISA Affiliate” means, with respect to Parent or a subsidiary, any member of
any group of organizations described in Section 414 of the Internal Revenue Code
of 1986 (as amended, the “Code,” which term, as used herein, includes the
regulations and published interpretations thereunder) of which Parent or such
subsidiary is a member. No “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by Parent, its subsidiaries or any of
their ERISA Affiliates. No “single employer plan” (as defined in Section 4001 of
ERISA) established or maintained by Parent, its subsidiaries or any of their
ERISA Affiliates, if such “employee benefit plan” were terminated, would have
any “amount of unfunded benefit liabilities” (as defined under ERISA). Neither
Parent, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit plan”
established or maintained by Parent, its subsidiaries or any of their ERISA
Affiliates that is
 

 

--------------------------------------------------------------------------------

 

intended to be qualified under Section 401 of the Code is so qualified and
nothing has occurred, whether by action or failure to act, which would cause the
loss of such qualification.
(gg)    Compliance with Labor Laws. Except as would not, individually or in the
aggregate, result in a Material Adverse Effect, (i) there is (A) no unfair labor
practice complaint pending or, to the knowledge of Parent and the Company,
threatened against Parent or any of its subsidiaries before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under collective bargaining agreements pending, or to the knowledge of Parent
and the Company, threatened, against Parent or any of its subsidiaries, (B) no
strike, labor dispute, slowdown or stoppage pending or, to the knowledge of
Parent and the Company, threatened against Parent or any of its subsidiaries and
(C) no union representation question existing with respect to the employees of
Parent or any of its subsidiaries and, to the knowledge of Parent and the
Company, no union organizing activities taking place and (ii) there has been no
violation of any federal, state or local law relating to discrimination in
hiring, promotion or pay of employees or of any applicable wage or hour laws.
(hh)    Related Party Transactions. No relationship, direct or indirect, exists
between or among any of Parent or any Affiliate of Parent, on the one hand, and
any director, officer, member, stockholder, customer or supplier of Parent or
any Affiliate of Parent, on the other hand, which would be required by Item 404
of the Commission's Regulation S-K to be disclosed which is not so disclosed in
the Offering Memorandum. There are no outstanding loans, advances (except
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by Parent or any Affiliate of Parent to or for the benefit of
any of the officers or directors of Parent or any Affiliate of Parent or any of
their respective family members.
(ii)    No Unlawful Contributions or Other Payments. Neither Parent nor any of
its subsidiaries nor, to the knowledge of Parent and the Company, any director,
officer, agent, employee or Affiliate of Parent or any of its subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA (as defined below), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and Parent, its subsidiaries and, to the
knowledge of Parent and the Company, its Affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.
“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.
(jj)     No Conflict with Money Laundering Laws. The operations of Parent and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving Parent or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of Parent and the Company, threatened.
 

 

--------------------------------------------------------------------------------

 

(kk)    No Conflict with OFAC Laws. Neither Parent nor any of its subsidiaries
nor, to the knowledge of Parent and the Company, any director, officer, agent,
employee or Affiliate of Parent or any of its subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
(ll)    Regulation S. The Company, the Guarantors and their respective
Affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902 of Regulation S. The Securities sold in
reliance on Regulation S will be represented upon issuance by a temporary global
security that may not be exchanged for definitive securities until the
expiration of the 40-day restricted period referred to in Rule 903 of the
Securities Act and only upon certification of beneficial ownership of such
Securities by non-U.S. persons or U.S. persons who purchased such Securities in
transactions that were exempt from the registration requirements of the
Securities Act.
Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.
SECTION 2.    Purchase, Sale and Delivery of the Securities.
(a)    The Securities. Each of the Company and the Guarantors agrees to issue
and sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Company and the Guarantors the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at a purchase price of
100.250% of the principal amount thereof, plus accrued interest from October 1,
2010, payable on the Closing Date, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms,
subject to the conditions thereto, herein set forth.
(b)    The Closing Date. Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Cahill Gordon & Reindel LLP, 80 Pine Street, New
York, New York 10005 (or such other place as may be agreed to by the Company and
the Representatives) at 9:00 a.m. New York City time, on November 1, 2010, or
such other time and date as the Representatives shall designate by notice to the
Company (the time and date of such closing are called the “Closing Date”). The
Company hereby acknowledges that circumstances under which the Representatives
may provide notice to postpone the Closing Date as originally scheduled include,
but are in no way limited to, any determination by the Company or the Initial
Purchasers to recirculate to investors copies of an amended or supplemented
Offering Memorandum or a delay as contemplated by the provisions of Section 17
hereof.
(c)    Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representatives for the accounts of the several Initial
Purchasers certificates for the Securities at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The certificates for the Securities shall
be in such denominations and registered in the name of Cede & Co., as nominee of
the Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location

 

--------------------------------------------------------------------------------

 

in New York City, as the Representatives may designate. Time shall be of the
essence, and delivery at the time and place specified in this Agreement is a
further condition to the obligations of the Initial Purchasers.
(d)    Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that:
(i)this Agreement has been duly authorized, executed and delivered by each
Initial Purchaser;
(ii)it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;
(iii)it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and
(iv)it will not offer or sell Securities by, any form of general solicitation or
general advertising, including but not limited to the methods described in Rule
502(c) under the Securities Act.
SECTION 3.    Additional Covenants. Each of the Company and the Guarantors
further covenants and agrees with each Initial Purchaser as follows:
(a)    Preparation of Final Offering Memorandum; Initial Purchasers' Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company shall prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company shall not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company shall not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representatives shall previously
have been furnished a copy of the proposed amendment or supplement at least two
business days prior to the proposed use or filing, and shall not have objected
to such amendment or supplement. Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company shall furnish to the Representatives a copy of such written
communication for review and shall not make, prepare, use, authorize, approve or
distribute any such written communication to which the Representatives
reasonably object.
(b)    Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or

 

--------------------------------------------------------------------------------

 

supplemented will not, in the light of the circumstances under which they were
made, be misleading or so that any of the Pricing Disclosure Package will comply
with all applicable law. If, prior to the completion of the placement of the
Securities by the Initial Purchasers with the Subsequent Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Offering Memorandum, as then amended or supplemented, in
order to make the statements therein, in the light of the circumstances when the
Final Offering Memorandum is delivered to a Subsequent Purchaser, not
misleading, or if in the judgment of the Representatives or counsel for the
Initial Purchasers it is otherwise necessary to amend or supplement the Final
Offering Memorandum to comply with law, the Company and the Guarantors agree to
promptly prepare (subject to Section 3 hereof), file with the Commission and
furnish at its own expense to the Initial Purchasers, amendments or supplements
to the Final Offering Memorandum so that the statements in the Final Offering
Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.
Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding if, in the judgment of the Representatives, the Representative or
any of their Affiliates are required to deliver a prospectus in connection with
sales of, or market-making activities with respect to, the Securities, to
periodically amend the applicable registration statement so that the information
contained therein complies with the requirements of Section 10 of the Securities
Act, to amend the applicable registration statement or supplement the related
prospectus or the documents incorporated therein when necessary to reflect any
material changes in the information provided therein so that the registration
statement and the prospectus will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing as of the date
the prospectus is so delivered, not misleading and to provide the Initial
Purchasers with copies of each amendment or supplement filed and such other
documents as the Initial Purchasers may reasonably request.
The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.
(c)    Copies of the Offering Memorandum. The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.
(d)    Blue Sky Compliance. Each of the Company and the Guarantors shall
cooperate with the Representatives and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representatives, and shall comply with such laws
and shall continue such qualifications, registrations and exemptions in effect
so long as required for the distribution of the Securities. None of the Company
or any of the Guarantors will be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation. The Company shall advise the
Representatives promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose,

 

--------------------------------------------------------------------------------

 

and in the event of the issuance of any order suspending such qualification,
registration or exemption, each of the Company and the Guarantors shall use its
commercially reasonable efforts to obtain the withdrawal thereof at the earliest
possible moment.
(e)    Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.
(f)    The Depositary. The Company shall cooperate with the Initial Purchasers
and use its commercially reasonable efforts to permit the Securities to be
eligible for clearance and settlement through the facilities of the Depositary.
(g)    Additional Issuer Information. Prior to the completion of the placement
of the Securities by the Initial Purchasers with the Subsequent Purchasers,
Parent shall file, on a timely basis, with the Commission and the New York Stock
Exchange (the “NYSE”) all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act. Additionally, at any time when Parent is
not subject to Section 13 or 15 of the Exchange Act, for the benefit of holders
and beneficial owners from time to time of the Securities, Parent shall furnish,
at its expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information satisfying the requirements of
Rule 144A(d).
(h)    Agreement Not To Offer or Sell Additional Securities. During the period
of 90 days following the date hereof, the Company will not, without the prior
written consent of the Representatives (which consent may be withheld at the
sole discretion of the Representatives), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement and
to register the Exchange Securities).
(i)    Future Reports to the Initial Purchasers. Whether or not required by the
Commission, so long as any Notes are outstanding, the Parent will furnish to the
holders of Notes, within the time periods specified in the Commission's rules
and regulations for a company subject to reporting under Section 13(a) or 15(d)
of the Exchange Act:
(1)    all quarterly and annual financial information of the Parent that would
be required to be contained in a filing with the Commission on Forms 10-Q and
10-K if the Parent were required to file such forms, including a “Management's
Discussion and Analysis of Financial Condition and Results of Operations” and,
with respect to the annual information only, a report on the annual financial
statements by the Parent's certified independent accountants; and
(2)    all current reports that would be required to be filed with the
Commission on Form 8-K if the Parent were required to file such reports.
In addition, whether or not required by the Commission, the Parent will file a
copy of all of the information and reports referred to in clauses (1) and (2)
above with the Commission for public availability within the time periods
specified in the Commission's rules and regulations for a company subject to
reporting under Section 13(a) or 15(d) of the Exchange Act (unless the
Commission

 

--------------------------------------------------------------------------------

 

will not accept such a filing) and make such information available to securities
analysts and prospective investors upon request. Notwithstanding the foregoing,
to the extent the Parent files the information and reports referred to in
clauses (1) and (2) above with the Commission and such information is publicly
available on the Internet, the Parent shall be deemed to be in compliance with
its obligations to furnish such information to the holders of the Notes and to
make such information available to securities analysts and prospective
investors.
(j)    No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.
(k)    No General Solicitation or Directed Selling Efforts. The Company agrees
that it will not and will not permit any of its Affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D under the Securities Act or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act or (ii) engage in any directed selling efforts with respect to the
Securities within the meaning of Regulation S, and the Company will and will
cause all such persons to comply with the offering restrictions requirement of
Regulation S with respect to the Securities.
(l)    No Restricted Resales. The Company will not, and will not permit any of
its Affiliates to resell any of the Notes that have been reacquired by any of
them.
(m)    Legended Securities. Each certificate for a Security will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.
The Representatives on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.
SECTION 4.    Payment of Expenses. Each of the Company and the Guarantors agrees
to pay all costs, fees and expenses incurred in connection with the performance
of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company's and the Guarantors'
counsel, the Parent's independent public or certified public accountants and
other advisors, (iv) all fees and expenses of Blacksmith's independent public or
certified public accountants, (v) all costs and expenses incurred in connection
with the preparation, printing, filing, shipping and distribution of the Pricing
Disclosure Package and the Final Offering Memorandum (including financial
statements and exhibits), and all amendments and supplements thereto, this
Agreement, the Registration Rights Agreement, the Supplemental Indenture, the
DTC Agreement and the Notes and Guarantees, (vi) all filing fees, attorneys'
fees

 

--------------------------------------------------------------------------------

 

and expenses incurred by the Company, the Guarantors or the Initial Purchasers
in connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the securities laws of the several states of the United States,
the provinces of Canada or other jurisdictions designated by the Initial
Purchasers (including, without limitation, the cost of preparing, printing and
mailing preliminary and final blue sky or legal investment memoranda and any
related supplements to the Pricing Disclosure Package or the Final Offering
Memorandum), (vii) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture, the
Securities and the Exchange Securities, (viii) any fees payable in connection
with the rating of the Securities or the Exchange Securities with the ratings
agencies, (ix) any filing fees incident to, and any reasonable fees and
disbursements of counsel to the Initial Purchasers in connection with the review
by the Financial Industry Regulatory Authority (“FINRA”), if any, of the terms
of the sale of the Securities or the Exchange Securities, (x) all fees and
expenses (including reasonable fees and expenses of counsel) of the Company and
the Guarantors in connection with approval of the Securities by the Depositary
for “book-entry” transfer, and the performance by the Company and the Guarantors
of their respective other obligations under this Agreement and (xi) all expenses
incident to the “road show” for the offering of the Securities, including the
cost of any chartered airplane or other transportation. Except as provided in
this Section 4 and Sections 6, 8 and 9 hereof, the Initial Purchasers shall pay
their own expenses, including the fees and disbursements of their counsel.
SECTION 5.    Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made, and to the timely performance by the Company
of its covenants and other obligations hereunder, and to each of the following
additional conditions:
(a)    Accountants' Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from each of (i) PricewaterhouseCoopers LLP, the independent
registered public accounting firm for the Parent and (ii) Ernst & Young LLP, the
independent registered public accounting firm for Blacksmith, a “comfort letter”
dated the date hereof addressed to the Initial Purchasers, in form and substance
satisfactory to the Representatives, covering the financial information of the
Parent and its subsidiaries and Blacksmith and its subsidiaries, as applicable,
in the Pricing Disclosure Package and other customary matters. In addition, on
the Closing Date, the Initial Purchasers shall have received from such
accountants a “bring-down comfort letter” dated the Closing Date addressed to
the Initial Purchasers, in form and substance satisfactory to the
Representatives, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information of the Parent
and its subsidiaries and Blacksmith and its subsidiaries, as applicable, in the
Final Offering Memorandum and any amendment or supplement thereto and (ii)
procedures shall be brought down to a date no more than 5 days prior to the
Closing Date.
(b)    No Material Adverse Effect or Ratings Agency Change. For the period from
and after the date of this Agreement and prior to the Closing Date:
(i)in the judgment of the Representatives there shall not have occurred any
Material Adverse Effect; and
(ii)there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized

 

--------------------------------------------------------------------------------

 

statistical rating organization” as such term is defined for purposes of Rule
436 under the Securities Act.
(c)    Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the favorable opinion of Alston & Bird LLP,
counsel for the Company, dated as of the Closing Date, the form of which is
attached as Exhibit A.
(d)    Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Cahill Gordon &
Reindel LLP, counsel for the Initial Purchasers, dated as of the Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.
(e)    Officers' Certificate. On the Closing Date the Initial Purchasers shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and each Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and each Guarantor,
dated as of the Closing Date, to the effect set forth in Section 5(b)(ii)
hereof, and further to the effect that:
(i)    for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Effect;
(ii)    the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and
(iii)    the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.
(f)    Supplemental Indenture; Registration Rights Agreement. The Company and
the Guarantors shall have executed and delivered the Supplemental Indenture, in
form and substance reasonably satisfactory to the Initial Purchasers, and the
Initial Purchasers shall have received executed copies thereof. The Company and
the Guarantors shall have executed and delivered the Registration Rights
Agreement, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received such executed
counterparts.
(g)    Acquisition of Blacksmith. At the Closing Date, the acquisition of
Blacksmith shall have been consummated pursuant to the Stock Purchase Agreement.
(h)    Concurrent Transactions. On or prior to the Closing Date:
(i)    Increase Joinder. The Increase Joinder shall have been entered into by
the parties thereto in form and substance reasonably satisfactory to the Initial
Purchasers and the Increase Joinder shall be in full force and effect.
Concurrently with the issuance of the Notes, an incremental term loan will be
issued under the Existing Credit Agreement pursuant to the Increase Joinder.
(ii)    Joinder Agreement. The Company and Blacksmith shall have entered into
the Joinder Agreement and the Initial Purchasers shall have received executed
counterparts thereof, and the Joinder Agreement shall be in full force and
effect.

 

--------------------------------------------------------------------------------

 

 
(i)    Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.
SECTION 6.    Reimbursement of Initial Purchasers' Expenses. If this Agreement
is terminated by the Representatives pursuant to Section 5 or clauses (i) or
(iv) of Section 10 hereof, including if the sale to the Initial Purchasers of
the Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or to comply with any provision hereof, the Company agrees to reimburse the
Initial Purchasers, severally, upon demand for all out-of-pocket expenses that
shall have been reasonably incurred by the Initial Purchasers in connection with
the proposed purchase and the offering and sale of the Securities, including,
without limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.
SECTION 7.    Offer, Sale and Resale Procedures. Each of the Initial Purchasers,
on the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:
(a)    Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.
(b)    The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.
(c)    Upon original issuance by the Company, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH

 

--------------------------------------------------------------------------------

 

PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY.”
Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.
SECTION 8.    Indemnification.
(a)    Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its Affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, Affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained or incorporated by
reference in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading; or
(ii) in whole

 

--------------------------------------------------------------------------------

 

or in part upon any inaccuracy in the representations and warranties of the
Company contained herein; or (iii) in whole or in part upon any failure of the
Company to perform its obligations hereunder or under law; or (iv) any act or
failure to act or any alleged act or failure to act by any Initial Purchaser in
connection with, or relating in any manner to, the offering contemplated hereby,
and which is included as part of or referred to in any loss, claim, damage,
liability or action arising out of or based upon any matter covered by clause
(i) above, provided that the Company shall not be liable under this clause (iv)
to the extent that a court of competent jurisdiction shall have determined by a
final judgment that such loss, claim, damage, liability or action resulted
directly from any such acts or failures to act undertaken or omitted to be taken
by such Initial Purchaser through its gross negligence or willful misconduct;
and to reimburse each Initial Purchaser and each such Affiliate, director,
officer, employee or controlling person for any and all expenses (including the
fees and disbursements of counsel chosen by the Representatives) as such
expenses are reasonably incurred by such Initial Purchaser or such Affiliate,
director, officer, employee or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity agreement shall not apply, with respect to an Initial Purchaser, to
any loss, claim, damage, liability or expense to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by such Initial
Purchaser through the Representatives expressly for use in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto). The indemnity agreement set forth in this Section 8(a) shall be in
addition to any liabilities that the Company may otherwise have.
(b)        Indemnification of the Company and the Guarantors. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each Guarantor, each of their respective directors and each person, if
any, who controls the Company or any Guarantor within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company, any Guarantor or any such
director or controlling person may become subject, under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained or
incorporated by reference in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto), in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser through
the Representatives expressly for use therein; and to reimburse the Company, any
Guarantor and each such director or controlling person for any and all expenses
(including the fees and disbursements of counsel) as such expenses are
reasonably incurred by the Company, any Guarantor or such director or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. Each of the Company and the Guarantors hereby acknowledges that the only
information that the Initial Purchasers through the Representatives have
furnished to the Company expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto) are
the statements set forth in the third sentence of the fifth paragraph and the
sixth paragraph under the caption “Plan of Distribution” in the Preliminary

 

--------------------------------------------------------------------------------

 

Offering Memorandum and the Final Offering Memorandum. The indemnity agreement
set forth in this Section 8(b) shall be in addition to any liabilities that each
Initial Purchaser may otherwise have.
(c)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party hereunder for contribution or otherwise
than under the indemnity agreement contained in this Section 8 or to the extent
it is not prejudiced (through the forfeiture of substantive rights and defenses)
as a result of such failure and shall not relieve the indemnifying party from
any liability that the indemnifying party may have to an indemnified party
otherwise than under the provisions of this Section 8 and Section 9. In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party's election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel (in each
jurisdiction)), approved by the indemnifying party (the Representatives in the
case of Sections 8(b) and 9 hereof), representing the indemnified parties who
are parties to such action) or (ii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.
(d)    Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 8, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party's entitlement
to such reimbursement prior to the date of such settlement. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party

 

--------------------------------------------------------------------------------

 

is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.
SECTION 9.    Contribution. If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
and the total discount received by the Initial Purchasers bear to the aggregate
initial offering price of the Securities. The relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company and
the Guarantors, on the one hand, or the Initial Purchasers, on the other hand,
and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.
The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.
Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers' obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A.

 

--------------------------------------------------------------------------------

 

For purposes of this Section 9, each director, officer and employee of an
Initial Purchaser and each person, if any, who controls an Initial Purchaser
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as such Initial Purchaser, and each director of the
Company or any Guarantor, and each person, if any, who controls the Company or
any Guarantor with the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as the Company and the Guarantors.
SECTION 10.    Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time: (i) trading or quotation in any of the Company's
securities shall have been suspended or limited by the Commission or by the NYSE
or trading in securities generally on either the Nasdaq Stock Market or the NYSE
shall have been suspended or limited, or minimum or maximum prices shall have
been generally established on any of such quotation system or stock exchange by
the Commission or FINRA; (ii) a general banking moratorium shall have been
declared by any of federal, New York or Delaware authorities; (iii) there shall
have occurred any outbreak or escalation of national or international
hostilities or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States' or international
political, financial or economic conditions, as in the judgment of the
Representatives is material and adverse and makes it impracticable or
inadvisable to proceed with the offering sale or delivery of the Securities in
the manner and on the terms described in the Pricing Disclosure Package or to
enforce contracts for the sale of securities; or (iv) in the judgment of the
Representatives there shall have occurred any Material Adverse Effect. Any
termination pursuant to this Section 10 shall be without liability on the part
of (x) the Company or any Guarantor to any Initial Purchaser, except that the
Company and the Guarantors shall be obligated to reimburse the expenses of the
Initial Purchasers pursuant to Sections 4 and 6 hereof, (y) any Initial
Purchaser to the Company or any Guarantor, or (z) other than as provided in the
preceding clauses (x) and (y), any party hereto to any other party except that
the provisions of Sections 8 and 9 hereof shall at all times be effective and
shall survive such termination.
SECTION 11.    Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Guarantors, their respective officers and the
several Initial Purchasers set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of any Initial Purchaser, the Company, any Guarantor or any of their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.
SECTION 12.    Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:

 

--------------------------------------------------------------------------------

 

If to the Initial Purchasers:
              Banc of America Securities LLC
              One Bryant Park
              New York, New York 10036
              Facsimile: (212) 901-7897
              Attention: Legal Department
 
with copies to (whihc shall not constitute notice):
               Cahill Gordon & Reidel LLP
               80 Pine Street
               New York, New York 10005
               Facsimile: (212) 269-5420
               Attention: James J. Clark
                                Ann S. Makich
 
If to the Compnay or the Guarantors:
              Prestige Brands, Inc.
              90 North Broadway
              Irvington, NY 10533
              Facsimile: (914) 524-6821
              Attention: Peter J. Anderson
 
with copies to (whihc shall not constitute notice):
              Prestige Brands, Inc.
              90 North Broadway
              Irvington, NY 10533
              Facsimile: (914) 524-7488
              Attention: Legal Department
 
              and
 
              Alston & Bird LLP
              90 Park Avenue
              New York, New York 10016
              Facsimile: (212) 210-9494
              Attention: Mark F. McElreath

 
 
 
Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others in the manner as provided
in this Section 12.
SECTION 13.     Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof,

 

--------------------------------------------------------------------------------

 

and in each case their respective successors, and no other person will have any
right or obligation hereunder. The term “successors” shall not include any
Subsequent Purchaser or other purchaser of the Securities as such from any of
the Initial Purchasers merely by reason of such purchase.
SECTION 14.     Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.
SECTION 15.    Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.
SECTION 16.    Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.
Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding, as to
which such jurisdiction is non-exclusive) of the Specified Courts in any Related
Proceeding. Service of any process, summons, notice or document by mail to such
party's address set forth above shall be effective service of process for any
Related Proceeding brought in any Specified Court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any Specified
Proceeding in the Specified Courts and irrevocably and unconditionally waive and
agree not to plead or claim in any Specified Court that any Related Proceeding
brought in any Specified Court has been brought in an inconvenient forum.
SECTION 17.    Default of One or More of the Several Initial Purchasers. If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the

 

--------------------------------------------------------------------------------

 

required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.
As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
SECTION 18.    No Advisory or Fiduciary Responsibility. Each of the Company and
each Guarantor acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm's-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction, each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, any Guarantor or any of their respective Affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company or any Guarantor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company or any
Guarantor on other matters) or any other obligation to the Company or any
Guarantor except the obligations expressly set forth in this Agreement; (iv) the
several Initial Purchasers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and the Guarantors, and the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.
SECTION 19.    General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.
 

 

--------------------------------------------------------------------------------

 

 
 
If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
Very truly yours,
PRESTIGE BRANDS, INC.
By:     /s/ Peter J. Anderson        
Name: Peter J. Anderson
Title: CFO
 
PRESTIGE BRANDS HOLDINGS, INC.
PRESTIGE PERSONAL CARE HOLDINGS, INC.
PRESTIGE PERSONAL CARE, INC.
PRESTIGE SERVICES CORP.
PRESTIGE BRANDS HOLDINGS, INC.
PRESTIGE BRANDS INTERNATIONAL, INC.
MEDTECH HOLDINGS, INC.
MEDTECH PRODUCTS INC.
THE CUTEX COMPANY
THE DENOREX COMPANY
THE SPIC AND SPAN COMPANY
 
as Guarantors
By:     /s/ Peter J. Anderson        
Name: Peter J. Anderson
Title: CFO

 

--------------------------------------------------------------------------------

 

 
The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.
BANC OF AMERICA SECURITIES LLC
DEUTSCHE BANK SECURITIES INC.
Acting on behalf of itself
and as the Representatives of
the several Initial Purchasers
 
By: Banc of America Securities LLC
 
By:    /s/ Aaron Peyton
      Name: Aaron Peyton
      Title: Managing Director
 
By: Deutsche Bank Securities Inc.
 
By:   /s/ Edwin Roland
      Name: Edwin Roland
      Title: Managing Director
 
By:   /s/ Nicholas Hayes
      Name: Nicholas Hayes
      Title: Managing Director

 
 
 
 

 

--------------------------------------------------------------------------------

 

 
 
 
SCHEDULE A
Initial Purchasers
Aggregate Principal Amount of Securities to be Purchased
Banc of America Securities LLC
$60,000,000
Deutsche Bank Securities Inc.
40,000,000
 
 
Total
$100,000,000

 

 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
Opinion of counsel for the Company to be delivered pursuant to Section 5 of the
Purchase Agreement.
(i)    The Company is validly existing as a corporation in good standing under
the laws of the State of Delaware.
(ii)    The Company has corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Pricing
Disclosure Package and the Final Offering Memorandum and to enter into and
perform its obligations under the Purchase Agreement, the Registration Rights
Agreement, the Indenture, the Securities, the Exchange Securities and the DTC
Agreement.
(iii)    The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Effect.
(iv)    Each Guarantor is validly existing as a corporation in good standing
under the laws of the jurisdiction of its incorporation, has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Pricing Disclosure Package and the Final Offering Memorandum
and, to the knowledge of such counsel, is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, result in a Material Adverse Effect.
(v)    The Purchase Agreement has been duly authorized, executed and delivered
by, and is a valid and binding agreement of, the Company and each Guarantor.
(vi)    The Joinder Agreement has been duly authorized, executed and delivered
by Blacksmith and constitutes a valid and binding agreement of Blacksmith.
(vii)    The Registration Rights Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company and the
Guarantors, enforceable in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles and except as rights to indemnification may
be limited by applicable law.
(viii)    The DTC Agreement has been duly authorized, executed and delivered by,
and is a valid and binding agreement of, the Company, enforceable in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.
(ix)    The Supplemental Indenture has been duly authorized, executed and
delivered by the Company and each Guarantor and (assuming the due authorization,
execution and delivery thereof by the Trustee) constitutes a valid and binding
agreement of the Company and each Guarantor, enforceable against the Company and
each Guarantor in accordance with its terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general principles of equity.

 

--------------------------------------------------------------------------------

 

(x)    The Notes are in the form contemplated by the Indenture, have been duly
authorized by the Company for issuance and sale pursuant to the Purchase
Agreement, the Indenture and, when executed by the Company and authenticated by
the Trustee in the manner provided in the Indenture (assuming the due
authorization, execution and delivery of the Supplemental Indenture by the
Trustee) and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or affecting enforcement of the rights and remedies of creditors or
by general principles of equity and will be entitled to the benefits of the
Indenture.
(xi)    The Exchange Notes have been duly and validly authorized for issuance by
the Company, and when issued and authenticated in accordance with the terms of
the Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or affecting enforcement of the rights and remedies of creditors or
by general principles of equity and will be entitled to the benefits of the
Indenture.
(xii)    The Guarantees of the Notes are in the respective forms contemplated by
the Indenture, have been duly authorized for issuance pursuant to the Purchase
Agreement and the Indenture and have been duly executed by each of the
Guarantors and, when the Notes have been authenticated in the manner provided
for in the Indenture and delivered against payment of the purchase price
therefor, will constitute valid and binding agreements of the Guarantors,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
Indenture. The Guarantees of the Exchange Notes have been duly authorized for
issuance pursuant to the Purchase Agreement and the Indenture and, upon issuance
of the Exchange Notes (assuming due execution and delivery), will constitute
valid and binding agreements of the Guarantors, enforceable in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Indenture.
(xiii)    The descriptions of the Securities, the Indenture and the Registration
Rights Agreement contained or incorporated by reference in the Pricing
Disclosure Package and the Final Offering Memorandum conform in all material
respects to the terms of the Securities, the Indenture and the Registration
Rights Agreement.
(xiv)    The documents incorporated by reference in the Pricing Disclosure
Package and the Final Offering Memorandum (other than the financial statements
and financial schedules therein, as to which no opinion need be rendered), when
they were filed with the Commission, complied as to form in all material
respects with the requirements of the Exchange Act.
(xv) The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the captions “Description of Other Indebtedness,” “Description
of the Notes,” and “Certain Federal Income Tax Considerations” insofar as such
statements constitute matters of law, summaries of legal matters, the Company's
charter or by-law provisions, documents or legal proceedings, or legal
conclusions, have been reviewed by such counsel and fairly present and
summarize, in all material respects, the matters referred to therein.
 

 

--------------------------------------------------------------------------------

 

(xvi) No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency,
is required for the execution, delivery and performance of the Purchase
Agreement, the Joinder Agreement, the Registration Rights Agreement or the
Supplemental Indenture by the Company and the Guarantors, as applicable, or the
issuance and delivery of the Securities or the Exchange Securities, or
consummation of the transactions contemplated hereby and thereby and by the
Pricing Disclosure Package and the Final Offering Memorandum, except such as
have been obtained or made by the Company and are in full force and effect under
the Securities Act, applicable state securities or blue sky laws and except such
as may be required by federal and state securities laws with respect to the
obligations of the Company and the Guarantors under the Registration Rights
Agreement.
(xvii)    The Company's and each Guarantor's execution, delivery and
performance, as applicable, of the Purchase Agreement, the Registration Rights
Agreement, the Supplemental Indenture, the issuance and delivery of the
Securities and the Exchange Securities, the consummation of any other of the
transactions contemplated hereby and thereby and by the Pricing Disclosure
Package and the Final Offering Memorandum, and the performance by the Company or
any Guarantor of its obligations thereunder and under the Indenture (other than
performance under the indemnification sections of the Purchase Agreement and the
Registration Rights Agreement, as to which no opinion need be rendered): (i)
will not result in any violation of the provisions of the charter or by-laws of
the Company and the Guarantors; (ii) will not conflict with or constitute a
breach of, or Default or a Debt Repayment Triggering Event under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or the Guarantors pursuant to, or require the consent
of any other party to, the Increase Joinder or any Existing Instrument filed as
a material contract under Exhibit 10 in the Parent's Annual Report on Form 10-K
for the year ended March 31, 2010, or the Parent's Quarterly Report on Form 10-Q
for the quarter ended June 30, 2010 (the “Material Contracts”); or (iii) will
not result in the violation of any statute, law, rule, regulation, judgment,
order or decree applicable to the Company, any Guarantor or any of their
respective subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any Guarantor or any of their properties, as applicable, except, in
the case of clauses (ii) and (iii) above where such breach, default or
violation, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
(xviii)    Neither the Company nor any Guarantor is, or after receipt of payment
for the Securities will be, an “investment company” within the meaning of
Investment Company Act.
(xix)    Neither the Company nor the Guarantors is (i) in violation of any
provisions of its charter or by-laws (ii) in Default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
Material Contract, or (iii) in violation under any statute, law, rule,
regulation, judgment, order or decree applicable to the Company or any Guarantor
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any
Guarantor or any of their properties, as applicable, except, in the case of
clauses (ii) and (iii) above where such Default or violation, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
(xx)    No action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or the
Guarantors or their properties is pending or, to the knowledge of such counsel,
threatened or contemplated, that would reasonably be expected to have a Material
Adverse Effect, or would materially and adversely affect the ability of the
Company or the Guarantors to perform their obligations under the Indenture, the
Purchase Agreement or the Registration Rights Agreement, or which are otherwise
material in the context of the sale of the Securities.
 

 

--------------------------------------------------------------------------------

 

(xxi)    Assuming the accuracy of the representations, warranties and covenants
of the Company and the Initial Purchasers contained herein, no registration of
the Notes or the Guarantees under the Securities Act, and no qualification of an
indenture under the Trust Indenture Act with respect thereto, is required in
connection with the purchase of the Securities by the Initial Purchasers or the
initial resale of the Securities by the Initial Purchasers to Qualified
Institutional Buyers in the manner contemplated by the Purchase Agreement and
the Pricing Disclosure Package and the Final Offering Memorandum other than any
registration or qualification that may be required in connection with the
Exchange Offer contemplated by the Pricing Disclosure Package and the Final
Offering Memorandum or in connection with the Registration Rights Agreement.
Such counsel need express no opinion, however, as to when or under what
circumstances any Initial Notes initially sold by the Initial Purchasers may be
reoffered or resold.
In rendering such opinion, such counsel may rely as to matters involving the
application of laws of any jurisdiction other than the General Corporation Law
of the State of Delaware, the laws of the Commonwealth of Virginia, the laws of
the State of New York or the federal law of the United States, to the extent
they deem proper and specified in such opinion, upon the opinion (which shall be
dated the Closing Date shall be satisfactory in form and substance to the
Initial Purchasers, shall expressly state that the Initial Purchasers may rely
on such opinion as if it were addressed to them and shall be furnished to the
Initial Purchasers) of other counsel of good standing whom they believe to be
reliable and who are satisfactory to counsel for the Initial Purchasers;
provided, however, that such counsel shall further state that they believe that
they and the Initial Purchasers are justified in relying upon such opinion of
other counsel, and as to matters of fact, to the extent they deem proper, on
certificates of responsible officers of the Company and public officials.
In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Company, representatives of the
independent public or certified public accountants for the Company and with
representatives of the Initial Purchasers at which the contents of the Pricing
Disclosure Package and the Final Offering Memorandum and related matters were
discussed and, although such counsel is not passing upon and does not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Pricing Disclosure Package or the Final Offering Memorandum
(other than as specified above), on the basis of the foregoing, nothing has come
to their attention which would lead them to believe that the Pricing Disclosure
Package, as of the Time of Sale, or that the Final Offering Memorandum, as of
its date or at the Closing Date, contained, or contains, an untrue statement of
a material fact or omitted or omits to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading (it being understood that such counsel need
express no belief as to the financial statements or other financial data derived
therefrom, included in the Pricing Disclosure Package or the Final Offering
Memorandum or any amendments or supplements thereto).
 
 

 

--------------------------------------------------------------------------------

 

 
 
ANNEX I
Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:
Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering of
the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as permitted by
and include the statements required by Regulation S.
Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance on Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”
Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

 

--------------------------------------------------------------------------------

 

 
ANNEX II
[Form of Joinder Agreement]
WHEREAS, Prestige Brands, Inc., a Delaware corporation (the “Company”), and Banc
of America Securities LLC and Deutsche Bank Securities Inc., as Representatives
(in such capacity, the “Representatives”) of the Initial Purchasers named
therein (the “Initial Purchasers”), heretofore executed and delivered a Purchase
Agreement (“Purchase Agreement”), dated October 22, 2010, providing for the
issuance and sale of the Notes (as defined therein); and
WHEREAS, as a condition to the consummation of the offering of the Securities,
the Company agreed to cause each party signatory hereto (each a “Joinder Party”
and collectively, the “Joinder Parties”) to become party to the Purchase
Agreement at the Closing Date.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement and/or Registration
Rights Agreement, as applicable.
NOW, THEREFORE, each Joinder Party hereby acknowledges that it has received a
copy of the Purchase Agreement and agrees for the benefit of the holders of the
Securities, as follows:
1.    Representations and Warranties and Agreements of each Joinder Party. Each
Joinder Party hereby represents and warrants to and agrees that it has all the
requisite corporate power and authority to execute, deliver and perform its
obligations under this Joinder and the consummation of the transaction
contemplated hereby . Each Joinder Party hereby represents and warrants that
representations and warranties set forth in the Purchase Agreement applicable to
such party are true and correct on and as of the date of the Purchase Agreement
and the date hereof with the same force and effect as if such representations
and warranties had been made on and as of the date hereof (except that
representations and warranties made as of a particular date were true and
correct on and as of such particular date). This Joinder Agreement is a valid
and legally binding agreement enforceable against each Joinder Party in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification may be limited by
applicable law.
2.    Joinder. Without limiting the generality of the foregoing, each Joinder
Party agrees that it will (i) be bound by all covenants, agreements,
representations, warranties and acknowledgments attributable to the Company and
the Guarantors under the Purchase Agreement, as if such Joinder Party was a
party thereto as of the date of the Purchase Agreement and (ii) perform all
obligations and duties as required for it including those obligations and duties
of an indemnifying party pursuant to the Purchase Agreement.
3.    Counterparts. This Joinder Agreement may be signed in two or more
counterparts (which may be delivered in original form or telecopier), each of
which shall constitute an original when so executed and all of which together
shall constitute one and the same agreement.
4.    Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
5.    Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.
 

 

--------------------------------------------------------------------------------

 

6.    APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS JOINDER AGREEMENT,
AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY THEREIN.
7.    Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Joinder Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Joinder Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.
[Signature Pages Follow]

 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned has executed this agreement this ___ day of
[ ], 2010.
            
[EACH JOINDER PARTY]
By:                                       
       Name:
       Title:

 
    
CONFIRMED AND ACCEPTED,
as of the date first above written:
 
PRESTIGE BRANDS, INC.
By:                                        
      Name:
      Title:

 

 